Case 1:20-cr-02046-SAB   ECF No. 6   filed 12/08/20    PageID.7 Page 1 of 1




                                                                       FILED IN THE
                                                                   U.S. DISTRICT COURT
                                                             EASTERN DISTRICT OF WASHINGTON



                                                             Dec 08, 2020
                                                                  SEAN F. MCAVOY, CLERK




                                                      1:20-CR-2046-SAB




                8th
